DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group Ia (claims 142, 143-145, 158, and 170) in the reply filed on 07/06/2022 is acknowledged.
Non-elected Claim(s) (146-157, 159-169, and 171-173) is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. 
Priority
US National Stage of PCT
Acknowledgment is made that this application is the US national phase of international application PCT/CA2017/050972 filed 08/16/2017 which designated the U.S. 
Information Disclosure Statement
 The information disclosure statement(s) (IDS) submitted on 10/29/2019, 04/13/2020, and 02/07/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.
Drawings
The drawings have not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the drawings.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 145 and 158 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  
See MPEP § 2172.01.  
Regarding claim 145, 
 the omitted steps are: temperature measurements (or receiving data thereof), the Examiner emphasizing that the method requires a temperature correction in the relative change in the first and second times of flights of the longitudinal and shear waves that is dependent upon the temperature measurement at the second point in time in addition to the temperature from the first point in time. In view of the instant disclosure, the disclosed temperature compensation method requires the essential steps of measuring/receiving the temperature at the first and second times to determine the change in axial stress from at the first time to at the second time.
Dependent claim(s) 158 is/are likewise rejected.
Claim Rejections - 35 USC § 101
MPEP 2106.07(c) Clarifying the Record states:
When the claims are deemed patent eligible, the examiner may make clarifying remarks on the record. For example, if a claim is found eligible because it improves upon existing technology, the examiner could reference the portion of the specification that describes the claimed improvement and note the claim elements that produce that improvement. The clarifying remarks may be made at any point during prosecution as well as with a notice of allowance.

MPEP 2106.06(b) states in part:
If the claims are a “close call” such that it is unclear whether the claims improve technology or computer functionality, a full eligibility analysis should be performed to determine eligibility.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Abstract ideas without significantly more have been found ineligible by judicial exception under Supreme Court Cases including Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014)[hereinafter “Alice Corp.”] and Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U. S. ___ (2012) [hereinafter “Mayo”].  The exclusion of abstract mathematical methods without significantly more has long been recognized in cases such as Diamond v. Diehr, 450 U.S. 177 (1981)[hereinafter “Diehr”], Parker v. Flook, 437 U. S. 584 (1978) [hereinafter “Flook”], and Gottschalk v. Benson, 409 U. S. 63 (1972).  This exclusion has been reaffirmed by the Supreme Court in the Alice Corp. decision.
Claim(s) 142-145, 158, and 170 are directed to the statutory category of a method. Claim(s) 142-143 and 170 are trivially eligible in view of MPEP 2106 (and following the Revised Patent Subject Matter Eligibility Guidance). Claim(s) 144 is also eligible (close call), as supported with the following additional analysis, namely that said claim comprises an explicit mathematical relationship/formula/calculation and therefore comprises an Abstract mathematical concept(s). However, there are additional combinations/elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, namely that the abstract mathematical concept is integrated into the practical application of determining a change in condition of a rock bolt section from TOF measurements of shear and longitudinal waves and determining a change in axial stress of the rock bolt section and results in an improvement in the technical field not previously known nor immediately obvious over known physical underlying principles, the Examiner emphasizing that in claim 144 temperature affects are taken into consideration (temperature coefficients, e.g., based empirically on past measurements, correlations, and/or experiments) without requiring (present) temperature measurements thereby having novel advantages with regards to both hardware reductions and improvements on the accuracy of the determinations, and does not appear to be monopolizing the abstract exception of underlying physical principles. 
Claim(s) 145 and 158 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an Abstract idea without significantly more. The claim(s) comprises an explicit mathematical relationship/formula/calculation and therefore comprises an Abstract mathematical concept(s).  These claims do not include additional elements nor integration into a practical application that are sufficient to amount to significantly more than the judicial exception because bi-wave (longitudinal and shear) TOF (time of flight) determinations of axial stress in (generic) elongated members/bolts are conventional in the art, trivially applicable to specific bolts including the instant claimed rock bolt species, and the temperature compensation underlying physical principles for elongation/contraction and wave-type specific speed of sound are well-known in the art and easily derivable by an ordinary artisan therefrom to compensate for calculations affected thereby. These claims as a whole do not confine the claims to a sufficiently particular useful application of the abstract idea, and they do not amount to significantly more than the abstract idea itself. Instead they tend to monopolize the abstract idea itself.  See present prior art rejections as well as the Prior Art Appendix which factually supports the assertions of ordinary skill. See also related 112 rejections, the Examiner noting that at present, overcoming said 112 rejections does not appear to immediately resolve the underlying 101 issue.	
Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 142 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant cited Carlson et al (NPL Measurement of the Clamping Force Applied by Load-Bearing Bolts Using a Combination of Compression and Shear Ultrasonic Waves; hereafter “Carlson”; noted as referenced in the extended European Search Report as “D1”).
Regarding independent claim 142,
 Carlson discloses (see, as noted in the Applicant provided extended European Search Report in section 2, abstract, page 1, left-hand column, first paragraph, page 2, left-hand column, last paragraph, and fig. 6; additional notes added by present Examiner for further analysis/clarity) a method for determining a change in condition of a rock bolt section (fig. 4 shows the rock bolt and transducer setup), the method comprising (a two-wave method; Examiner notes that compression is in the present case another name for longitudinal): 
 
at a first point in time (“prior to installment”, see abstract), propagating shear and longitudinal ultrasonic waves along the rock bolt section to measure a first time of flight for each of the shear and longitudinal waves (calculation of constant C of equation (i) requires to measure a time of flight for each of the shear and longitudinal waves along the bolt section);   
 
at a second point in time (tσ, i.e., after tightening the bolt) after the first point in time, propagating shear and longitudinal ultrasonic waves along the rock bolt section to measure a second time of flight for each of the shear and longitudinal waves (plurality of ToFs are demonstrated in at least fig. 6); 
 
using the relative changes of the first and second time of flights, determining the change in condition (degree of tightening; also clamping force) of the rock bolt section (degree of tightening using the curves of Fig. 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 143 and 170 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson in view of Johnson et al (NPL An Ultrasonic Method for Determining Axial Stress in Bolts; hereafter “Johnson”; noted referenced in the extended European Search Report as “D2”).

Regarding claim 143, which depends on claim 142,
 While Carlson teaches that the ultrasonic wave celerity is linked to the axial stress (see section II pertaining to the stress σ and link to the ultrasonic method), Carlson does not explicitly state determining the change in condition of the rock bolt section comprises determining a change in axial stress that the rock bolt section is experiencing.
Johnson teaches determining a condition of a rock bolt section comprises determining an axial stress in a bolt section (Title “An Ultrasonic Method for Determining Axial Stress in Bolts”; page 253 right column “The two measurements of travel time are sufficient to eliminate the
 bolt's length and evaluate the stress, because the variation of shear
 velocity with stress is different than that of the longitudinal velocity”; Conclusion “the technique can be used to evaluate
 stresses in situations where fasteners are suspected of having been
 overloaded and where one does not wish to disturb the bolted joint”; Examiner notes that evaluating stresses for overload is strongly suggestive of determining a change in axial stress to determine a the change in condition).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to combine Johnson’s bi-wave TOF axial stress determinations condition evaluation for a generic bolt with Carlson’s bi-wave TOF rock bolt evaluations thereby providing the expected results of evaluation of the stress of Carlson’s rock bolts. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the change in condition & axial stress of Carlson’s rock bolts by comparison of before and after of Johnson’s axial stress determinations thereby providing a useful standard for the determinations of changes in conditions of the rock bolts such as overload which is calibrated against the initial measurements thereby eliminating/reducing effects of common variables and increasing accuracy.

Regarding claim 170, which depends on claim 142,
 Carlson as modified (by Johnson) suggests wherein the rock bolt section (Carlson’s Rock bolt) consists of the entire rock bolt (Examiner notes that each of these bi-wave TOF methods are accessed from the head of the bolt and the waves travel to the far end).

Claim(s) 145 and 158 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson in view of Johnson and in further view of newly cited Andersson (US 6116094 A; hereafter “Anderson”).
Regarding claim 145 and claim 158, where claim 145 depends on claim 143 and claim 158 depends on claim 145,
 the combination of Carlson and Johnson does not suggest determining a change in axial stress of the rock bolt section while correcting for temperature, including (claim 145) wherein a change in axial stress of the rock bolt section is determined according to 
                
                    <
                    σ
                    >
                    -
                     
                    <
                    
                        
                            σ
                        
                        
                            0
                        
                    
                    >
                    =
                    
                        
                            
                                
                                    β
                                
                                
                                    σ
                                
                                
                                    e
                                
                            
                            
                                
                                    Δ
                                    
                                        
                                            τ
                                        
                                        
                                            c
                                        
                                        
                                            r
                                            e
                                            l
                                        
                                    
                                    
                                        
                                            τ
                                        
                                        
                                            L
                                        
                                    
                                     
                                    -
                                    Δ
                                    
                                        
                                            τ
                                        
                                        
                                            c
                                        
                                        
                                            r
                                            e
                                            l
                                        
                                    
                                    
                                        
                                            τ
                                        
                                        
                                            S
                                        
                                    
                                     
                                
                            
                             
                             
                        
                        
                            
                                
                                    β
                                
                                
                                    σ
                                
                                
                                    e
                                
                            
                            -
                            1
                        
                    
                     
                    /
                    
                        
                            C
                        
                        
                            σ
                            L
                        
                        
                            e
                        
                    
                
            ,
where                         
                            <
                            σ
                            >
                            -
                             
                            <
                            
                                
                                    σ
                                
                                
                                    0
                                
                            
                            >
                        
                     is the difference in axial stress between the first and second points in time,                         
                            Δ
                            
                                
                                    τ
                                
                                
                                    c
                                
                                
                                    r
                                    e
                                    l
                                
                            
                            
                                
                                    τ
                                
                                
                                    S
                                
                            
                        
                     is the temperature-corrected relative change in the first and second time of flights of the shear ultrasonic waves,                         
                            Δ
                            
                                
                                    τ
                                
                                
                                    c
                                
                                
                                    r
                                    e
                                    l
                                
                            
                            
                                
                                    τ
                                
                                
                                    L
                                
                            
                        
                     is the temperature-corrected relative change in the first and second time of flights of the longitudinal ultrasonic waves,                         
                            
                                
                                    β
                                
                                
                                    σ
                                
                                
                                    e
                                
                            
                        
                     is a ratio of a stress coefficient for the longitudinal ultrasonic waves to a stress coefficient for the shear ultrasonic waves, and                         
                            
                                
                                    C
                                
                                
                                    σ
                                    L
                                
                                
                                    e
                                
                            
                        
                     is the stress coefficient for the longitudinal ultrasonic waves, and (claim 158), wherein the temperature-corrected relative changes of the first and second time of flights are determined according to:
                
                    Δ
                    
                        
                            τ
                        
                        
                            c
                        
                        
                            r
                            e
                            l
                        
                    
                    
                        
                            τ
                        
                        
                            L
                        
                    
                    =
                    
                        
                            
                                
                                    τ
                                
                                
                                    L
                                
                            
                            -
                            
                                
                                    τ
                                
                                
                                    L
                                    0
                                
                            
                        
                        
                            
                                
                                    τ
                                
                                
                                    L
                                    0
                                
                            
                        
                    
                    -
                    
                        
                            C
                        
                        
                            T
                            L
                        
                    
                    *
                    
                        
                            <
                            T
                            >
                            -
                            <
                            
                                
                                    T
                                
                                
                                    0
                                
                            
                            >
                        
                    
                
            ,
                
                    Δ
                    
                        
                            τ
                        
                        
                            c
                        
                        
                            r
                            e
                            l
                        
                    
                    
                        
                            τ
                        
                        
                            S
                        
                    
                    =
                    
                        
                            
                                
                                    τ
                                
                                
                                    S
                                
                            
                            -
                            
                                
                                    τ
                                
                                
                                    S
                                    0
                                
                            
                        
                        
                            
                                
                                    τ
                                
                                
                                    S
                                    0
                                
                            
                        
                    
                    -
                    
                        
                            C
                        
                        
                            T
                            S
                        
                    
                    *
                    
                        
                            <
                            T
                            >
                            -
                            <
                            
                                
                                    T
                                
                                
                                    0
                                
                            
                            >
                        
                    
                
            ,
where                         
                            Δ
                            
                                
                                    τ
                                
                                
                                    c
                                
                                
                                    r
                                    e
                                    l
                                
                            
                            
                                
                                    τ
                                
                                
                                    S
                                
                            
                        
                     is the temperature-corrected relative change in the first and second time of flights of the shear ultrasonic waves,                         
                            Δ
                            
                                
                                    τ
                                
                                
                                    c
                                
                                
                                    r
                                    e
                                    l
                                
                            
                            
                                
                                    τ
                                
                                
                                    L
                                
                            
                             
                        
                    is the temperature-corrected relative change in the first and second time of flights of the longitudinal ultrasonic waves,                         
                            
                                
                                    τ
                                
                                
                                    S
                                    0
                                
                            
                             
                            a
                            n
                            d
                             
                            
                                
                                    τ
                                
                                
                                    L
                                    0
                                
                            
                        
                     are the first time of flights for the shear and longitudinal ultrasonic waves, respectively,                         
                            
                                
                                    τ
                                
                                
                                    S
                                
                            
                             
                            a
                            n
                            d
                             
                            
                                
                                    τ
                                
                                
                                    L
                                
                            
                        
                     are the second time of flights for the shear and longitudinal ultrasonic waves, respectively,                         
                            
                                
                                    C
                                
                                
                                    T
                                    S
                                
                            
                             
                            a
                            n
                            d
                             
                            
                                
                                    C
                                
                                
                                    T
                                    L
                                
                            
                        
                     are the temperature coefficient for the shear and longitudinal ultrasonic waves, respectively, and                         
                            <
                            T
                            >
                            -
                            <
                            
                                
                                    T
                                
                                
                                    0
                                
                            
                            >
                        
                     is the average temperature change over the rock bolt section between the first point in time and the second point in time.
However, Anderson teaches determining the axial load on a (generic) elongated member (silent to the specificity of a rock bolt) (Title “Method For Determining The Axial Load On An Elongated Member”) which corrects for temperature (Summary “transverse and longitudinal waves are introduced into the elongate member by means of an ultrasonic transducer” and “there is a difference between longitudinal and transverse waves as regards the time of flight dependency on the temperature in the object being inspected. It has been found that the time of flight of transverse waves is more affected by temperature changes than longitudinal waves, whereas, oppositely, the time of flight for longitudinal waves is more dependent on the load magnitude than the time of flight for transverse waves. This means that measured changes in flight time for the longitudinal and transverse waves provide information from which changes in temperature and load can be calculated”) according to:

    PNG
    media_image1.png
    559
    533
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    108
    171
    media_image2.png
    Greyscale

The Examiner acknowledges that the format and variables of the equation are different, however the differences are trivial nomenclatural differences (e.g., changes of variable/parameter assignment and substituting coefficients for combinations of variables/parameter) and ordinary algebraic manipulation, the Examiner asserting that only ordinary skill in the art is required to utilize the same well-understood underlying physical principles to derive Applicant’s claimed (re)formulation of the temperature compensation for axial determinations of an elongated member (in this case a rock bolt).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Anderson’s bi-wave temperature compensation for axial determinations with Carlson’s modified by Johnson rock bolt axial stress determinations thereby increasing the accuracy of the measurements, especially where the temperature of the bolts has varied with time.
Allowable Subject Matter
Claim(s) 144 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding dependent claim 144, 
 the prior art fails to disclose or motivate one skilled in the art to perform a method for determining a change in condition of a rock bolt section comprising (omissions/paraphrasing for brevity/clarity) “using the relative changes of the first second time of flights…" of shear and longitudinal waves for “…determining the change in condition of the rock bolt section” comprising “determining a change in axial stress”  wherein the period is in an “elastic deformation regime…and comprises…determining the change in axial stress…according to 
                        
                            <
                            
                                
                                    σ
                                
                                
                                    e
                                
                            
                            >
                            -
                             
                            <
                            
                                
                                    σ
                                
                                
                                    0
                                
                                
                                    e
                                
                            
                            >
                            =
                            
                                
                                    
                                        
                                            β
                                        
                                        
                                            T
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            τ
                                                        
                                                        
                                                            S
                                                        
                                                        
                                                            e
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            τ
                                                        
                                                        
                                                            S
                                                            0
                                                        
                                                        
                                                            e
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            τ
                                                        
                                                        
                                                            S
                                                            0
                                                        
                                                        
                                                            e
                                                        
                                                    
                                                
                                            
                                            -
                                            
                                                
                                                    
                                                        
                                                            τ
                                                        
                                                        
                                                            L
                                                        
                                                        
                                                            e
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            τ
                                                        
                                                        
                                                            L
                                                            0
                                                        
                                                        
                                                            e
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            τ
                                                        
                                                        
                                                            L
                                                            0
                                                        
                                                        
                                                            e
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            β
                                        
                                        
                                            T
                                        
                                    
                                    
                                        
                                            C
                                        
                                        
                                            σ
                                            S
                                        
                                        
                                            e
                                        
                                    
                                    -
                                    
                                        
                                            C
                                        
                                        
                                            σ
                                            L
                                        
                                        
                                            e
                                        
                                    
                                
                            
                        
                    , where                         
                            <
                            
                                
                                    σ
                                
                                
                                    e
                                
                            
                            >
                            -
                             
                            <
                            
                                
                                    σ
                                
                                
                                    0
                                
                                
                                    e
                                
                            
                            >
                             
                        
                     is the average change in axial stress between the first and second points in time,                         
                            
                                
                                    τ
                                
                                
                                    S
                                
                                
                                    e
                                
                            
                             
                            a
                            n
                            d
                             
                            
                                
                                    τ
                                
                                
                                    S
                                    0
                                
                                
                                    e
                                
                            
                             
                        
                    are the time of flights of the longitudinal and shear ultrasonic waves, respectively, at the first point in time,                        
                             
                            
                                
                                    τ
                                
                                
                                    L
                                
                            
                             
                            a
                            n
                            d
                             
                            
                                
                                    τ
                                
                                
                                    S
                                
                            
                             
                        
                    are the time of flights of the longitudinal and shear ultrasonic waves, respectively, at the second points in time,                         
                            
                                
                                    β
                                
                                
                                    T
                                
                            
                             
                        
                    is a ratio of a temperature coefficient for the longitudinal ultrasonic waves to a temperature coefficient for the shear ultrasonic waves, and                         
                            
                                
                                    C
                                
                                
                                    σ
                                    S
                                
                                
                                    e
                                
                            
                             
                            a
                            n
                            d
                             
                            
                                
                                    C
                                
                                
                                    σ
                                    L
                                
                                
                                    e
                                
                            
                        
                     are the stress coefficients for the shear and longitudinal ultrasonic waves, respectively” in further combination with the remaining limitations of the claim. See also analysis provided above in the 101 eligibility section.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 and the Prior Art Appendix accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Primary Examiner, Art Unit 2856